                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:05-CR-00253-RJC-DCK
USA                                          )
                                             )
    v.                                       )              ORDER
                                             )
MAURICE MOBLEY (4)                           )
                                             )


         THIS MATTER is before the Court upon motion of the defendant for a time-

served sentence based on the First Step Act of 2018, (Doc. No. 227), to which the

government consents, (Doc. No. 232).

         The defendant pled guilty to conspiring to possess with intent to distribute 50

grams or more of cocaine base and possessing a firearm in furtherance of a drug

trafficking crime. (Doc. No. 110: Judgment at 1). Based on his classification as a

career offender and the government’s 21 U.S.C. § 851 notice, the advisory guideline

range was an aggregate 420 months to life imprisonment and 10 years’ supervised

release. (Doc. No. 230: Supplemental Presentence Report at 1). The Court varied

below the range and imposed an aggregate sentence of 360 months’ imprisonment

and 10 years’ supervised release. (Doc. No. 110: Judgment at 2-3).

         Under the First Step Act and decisions interpreting it by the United States

Court of Appeals for the Fourth Circuit, the revised advisory guideline range,

without the career offender enhancement, is 120 months for Counts One, 60

consecutive months for Count Six, and 8 years’ supervised release. (Doc. No. 230:




     Case 3:05-cr-00253-RJC-DCK Document 234 Filed 10/06/20 Page 1 of 3
Supplemental Presentence Report at 2). The defendant has approximately 187

credited months in the Bureau of Prisons (BOP), with few disciplinary actions and

completion of self-improvement and vocational training programs. (Id. at 3).

Therefore, the defendant seeks a sentence of time served followed by 8 years’

supervised release. (Doc. No. 227: Motion at 1), to which the government consents,

(Doc. No. 232: Response at 6).

      In exercising its discretion under the First Step Act, the Court has considered

the factors set forth in 18 U.S.C. § 3553(a), as well as the defendant’s post-sentence

conduct and the public’s safety. Based on these factors, the Court finds that a

reduction of the defendant’s sentence would accomplish the goals of sentencing.

      IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

227), is GRANTED, and the defendant’s sentence is reduced to the time served on

each count, plus up to 10 days for the BOP to process his release. The defendant’s

term of supervised release on Count One is reduced to 8 years. All other terms and

conditions remain unchanged.

      IT IS FURTHER ORDERED that, if the defendant is released from

imprisonment without a residential plan accepted by the United States Probation

Office (USPO), he shall submit to the local Residential Reentry Center for a period

not to exceed 90 days, with work release, at the direction of the USPO, as a

condition of supervised release.




                                           2



     Case 3:05-cr-00253-RJC-DCK Document 234 Filed 10/06/20 Page 2 of 3
                          The Clerk is directed to certify copies of this Order to the defendant, counsel

               for the defendant, the United States Attorney, the United States Marshals Service,

               and the United States Probation Office.

Signed: October 6, 2020




                                                              3



                      Case 3:05-cr-00253-RJC-DCK Document 234 Filed 10/06/20 Page 3 of 3
